Citation Nr: 0023778	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to mouth and/or teeth (i.e., dental trauma).

2.  Entitlement to service connection for residuals of injury 
to mouth and/or teeth (i.e., dental trauma) for the purpose 
of receiving VA outpatient treatment.

3.  Entitlement to payment or reimbursement for the cost of 
unauthorized private dental treatment.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had over 20 years of active military service, 
which ended in November 1975.

This is an appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida, which denied entitlement to 
reimbursement or payment of private dental expenses, and from 
a February 1999 rating decision by the regional office (RO) 
in St. Petersburg, Florida, which denied entitlement to 
service connection for residuals of injury to the mouth 
and/or teeth (dental trauma), including for the purpose of 
receiving VA outpatient treatment.

It is necessary to remand this case because the claims file 
seems to be incomplete.  The veteran filed claims at the VAMC 
in Gainesville, as well as at the RO, but apparently the 
claims files maintained at both locations have not been 
consolidated for the purpose of this appeal.  By an April 
1999 letter, the VAMC forwarded copies of evidence and 
documents to the RO in St. Petersburg.  However, the 
following items identified as being sent to the RO are not 
currently in the claims file:  VA Form 72-16a, FL-26, VA Form 
9, eligibility document, copy of original denial letter, 
medical documentation, and the veteran's notice of 
disagreement.  

Although the April 1999 letter from the VAMC indicates that a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) was 
filed, the form is not of record.  There is also no VA Form 9 
or equivalent correspondence of record in response to the 
Statement of the Case (SOC) on issues #1 and #2, as listed 
above, which was issued by the RO in March 2000.  On the 
Certification of Appeal completed by the VAMC, it is noted 
that the veteran requested a hearing before the Board at the 
RO, but, again, no VA Form 9 or any document containing such 
a request is of record.  Accordingly, the Board is unable to 
determine whether the veteran did, in fact, perfect an appeal 
as to any of the above-listed issues or whether he has 
requested a personal hearing.

According to a copy of a bill sent by the veteran, he 
received dental treatment at American Dental Care from July 
to October 1998, which is apparently the treatment for which 
he is seeking reimbursement.  Since these records are 
relevant to the veteran's claim, the RO should attempt to 
obtain them.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
complete the appropriate documentation 
authorizing the VA to obtain his medical 
records from American Dental Care 
pertaining to his treatment between July 
and October 1998.  Thereafter, the RO 
should solicit the records, and if the 
request is unsuccessful, the RO should 
advise the veteran that these records are 
important to his claim(s) and that it is 
his responsibility to submit them.  See 
38 C.F.R. § 3.159(c).  The RO should 
provide the veteran with an appropriate 
period of time within which to respond 
and/or submit the records.

2.  The RO should obtain complete copies 
of all documentation in the veteran's 
file that is maintained by the VAMC in 
Gainesville.  This should include any 
separate claims file pertaining to the 
veteran that is maintained at that 
facility.  The RO should particularly 
ensure that the following documents are 
obtained and associated with the claims 
file:  

(a) a copy of the veteran's original 
claim filed with the VAMC for 
reimbursement or payment of 
unauthorized private dental treatment; 

(b) a copy of the original denial of the 
veteran's claim, which, according to 
the SOC issued by the VAMC in March 
1999, was made on December 15, 1998; 

(c) a copy of the veteran's notice of 
disagreement sent to the VAMC, which, 
according to the SOC issued by the 
VAMC in March 1999, was received on 
February 8, 1999; 

(d) a copy of the VA Form 9 sent to the 
VAMC; 

(e) any and all medical documentation 
pertinent to the claim, which, 
according to the SOC issued by the 
VAMC in March 1999, involved private 
care received in Jacksonville, 
Florida, until October 30, 1998; and 

(f) VA Form 72-16a, Form Letter 26, and 
eligibility documentation.

3.  The RO should also ensure that any 
correspondence sent by the veteran to the 
RO and to the VAMC has been associated 
with the claims file, to include a VA 
Form 9 or equivalent correspondence sent 
in response to the March 2000 SOC.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested documents have been 
obtained in compliance with the 
directives of this REMAND.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should review the 
claims file and determine what issue(s) 
are properly on appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, and 
20.302.  If a timely substantive appeal 
has not been filed on a particular claim, 
then that claim should not be certified 
to the Board.  

If the RO determines that an appeal was 
not perfected with respect to any of the 
above issues, the veteran should be 
notified of that fact, and allowed to 
appeal the determination that an appeal 
was not timely perfected.  See 38 C.F.R. 
§§ 19.33 and 19.34.  

6.  After the RO has determined which 
issue(s) are on appeal, a supplemental 
statement of the case should be issued on 
those claims, if required.  See 38 C.F.R. 
§ 19.31.  The RO should provide the 
veteran with a reasonable period of time 
within which to respond thereto.

7.  Thereafter, if the evidence shows that 
the veteran has requested a hearing before a 
Member of the Board at the RO, as indicated 
in the Certification of Appeal completed by 
the VAMC, the RO should promptly schedule the 
hearing.  The veteran should be notified of 
date of the hearing at the latest address of 
record.  This hearing is to be scheduled in 
accordance with applicable law and 
regulation.

The veteran is hereby informed that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He is further advised that he should 
assist the RO in the development of his claims, and that 
failure to cooperate may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 (1991).

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The veteran need take no action until he is so 
informed.  No inference should be drawn regarding the final 
disposition of this case as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


